Name: 85/240/EEC: Commission Decision of 15 April 1985 concerning health protection measures against foot-and-mouth disease in respect of certain fresh meat from Argentina
 Type: Decision_ENTSCHEID
 Subject Matter: America;  animal product;  health;  agricultural activity
 Date Published: 1985-04-24

 Avis juridique important|31985D024085/240/EEC: Commission Decision of 15 April 1985 concerning health protection measures against foot-and-mouth disease in respect of certain fresh meat from Argentina Official Journal L 111 , 24/04/1985 P. 0011 - 0011 Spanish special edition: Chapter 03 Volume 34 P. 0150 Portuguese special edition Chapter 03 Volume 34 P. 0150 *****COMMISSION DECISION of 15 April 1985 concerning health protection measures against foot-and-mouth disease in respect of certain fresh meat from Argentina (85/240/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Article 28 thereof, Whereas information received by the Commission indicates that a large number of outbreaks of foot-and-mouth disease have occurred in the endemic zone of Argentina since December 1984; whereas that area of Argentina south of the 42o parallel continues to be free of foot-and-mouth disease no vaccination being practised there; whereas, however, in this latter area there is no establishment approved for the importation of fresh meat from bovine animals in the Community; Whereas Commission Decision 78/693/EEC (3), as last amended by Decision 84/354/EEC (4), laid down animal health conditions and veterinary certification for imports of fresh meat from Argentina notably on account of the situation with regard to foot-and-mouth disease in Argentina; Whereas, because of the increase in the spread of foot-and-mouth disease and the parallel risk associated with trade in meat from Argentina to the Community the prohibition of imports of certain categories of fresh meat should be applied; Whereas the Commission will keep the situation in Argentina under close surveillance in order that this Decision may be amended or revoked as necessary; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall prohibit from 15 May 1985 the introduction into the territory of the Community of offal of bovine animals including bovine lungs from Argentina. Article 2 The Commission will keep the situation under review and this Decision may be amended in the light of developments therein. Article 3 The Decision is addressed to the Member States. Done at Brussels, 15 April 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 236, 26. 8. 1978, p. 19. (4) OJ No L 186, 13. 7. 1984, p. 51.